            Case 2:20-cv-01847-BMS Document 17 Filed 07/01/20 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ECLIPSE LIQUIDITY, INC.                       :
           Plaintiff,                         :       CIVIL ACTION
                                              :
       v.                                     :
                                              :
GEDEN HOLDINGS LTD., et al.                   :       No. 20-1847
         Defendants.                          :

                                        MEMORANDUM
Schiller, J.                                                                           July 1, 2020

       Eclipse Liquidity, Inc. (“Eclipse”) filed a lawsuit in the Philadelphia Court of Common

Pleas against Geden Holdings, Ltd. (“Geden”), Advantage Tankers LLC, and Advantage Award

Shipping LLC. According to that lawsuit, Geden is a judgment debtor of Eclipse, as a tribunal in

London awarded Eclipse damages against Geden based on Geden’s failure to purchase a boat.

Eclipse turned to the courts in this Commonwealth to have the foreign judgment recognized in

Pennsylvania, which currently it is. According to Eclipse, Geden has restructured its business to

avoid satisfying that judgment. Specifically, Geden’s obligation to satisfy the judgment now falls

on Advantage Award Shipping, which owned the vessel, and Advantage Tankers, which owns

100% of the shares of Advantage Award Shipping.

       Defendants removed this case, arguing that the Court has maritime jurisdiction over the

case. Eclipse now seeks to remand, arguing that this case does not fall within the Court’s maritime

jurisdiction. After the Court’s review of the record, the ship has sailed. This case is not about a

boat or the terms of a bareboat charter. It is about alleged corporate fraud and improper business

restructuring. This case therefore does not fall within the Court’s maritime jurisdiction and it will

be remanded.




                                                  1
          Case 2:20-cv-01847-BMS Document 17 Filed 07/01/20 Page 2 of 9




I.      FACTUAL BACKGROUND

        A.      Eclipse’s Complaint

        Eclipse is a judgment creditor of Geden in the amount of $3,479,152.69 (Compl. ¶ 10.) The

judgement arises out of a performance guarantee of an obligation of one of Geden’s subsidiaries,

Avor Navigation, to buy the Motor Tanker AVOR from Eclipse. (Id. ¶ 11.)

        Geden owned the Motor Tanker VALUE through one of its one-ship companies. (¶ 13.)

On or about April 13, 2015, Plaintiff exercised a put option under its contract with Avor Navigation

Ltd. requiring it to buy the AVOR. (Id. ¶ 15.) Avor Navigation refused to buy the vessel and

Eclipse headed to arbitration in London. (Id.) Avor Navigation failed to honor the arbitration award

and Eclipse “made due demand” on Geden for performance under its performance guarantee. (Id.

¶ 16.) Geden refused to honor the guarantee; Eclipse eventually obtained a judgment against Geden

which has been recognized in Pennsylvania. (Id.)

        Eclipse alleges that beginning in December of 2014, Geden transferred its eleven tankers

to newly created one-ship companies. (Id. ¶ 17.) Specifically, as a result of the restructuring, the

vessel VALUE was renamed ADVANTAGE AWARD and was transferred to Advantage Award

Shipping, LLC, which is 100% held and controlled by Advantage Tankers, LLC. (Id. ¶¶ 18, 31.)

        After the restructuring, the majority of the legal ownership in the vessels was transferred

to the daughter of Mehmet Emin Karamehmet. (Id. ¶ 22.) The remaining interests in the ship was

transferred to Ali Tugrul Tokgoz, who was the CEO of Geden and became CEO of Advantage

Tankers. (Id. ¶ 22.) Thus, Tugrul Tokgoz was the President and CEO of Value Shipping Ltd.,

Geden, Advantage Award Shipping, and Advantage Tankers; Mehmet Mat was the CFO of those

entities. (Id. ¶¶ 32-33.) “[I]n actual fact, the ultimate beneficial ownership of the corporate entities

which owned the above mentioned 11 tanker vessels remained unchanged . . . and the ultimate




                                                   2
          Case 2:20-cv-01847-BMS Document 17 Filed 07/01/20 Page 3 of 9




beneficial owner continued to be Mehmet Emin Karamehmet.” (Id. ¶ 23.) Moreover, despite the

restructuring, the operational, technical, commercial and administrative management of the vessels

remained with Geden Lines. (Id. ¶ 28.) Plaintiff terms the restructuring “an extra-judicial private

fraudulent bankruptcy disguised as an arm’s length sale transaction to the detriment of non-lending

creditors.” (Id. ¶ 29.) Ultimately, Geden is responsible for the technical, commercial, crewing, and

administrative management of the ADVANTAGE AWARD, just as it was prior to restructuring.

(Id. ¶¶ 35, 37, 40.) Advantage Tankers carries on the business formally performed by Geden such

that the two entities are indistinguishable. (Id. ¶ 46.)

        Eclipse contends that Advantage Award Shipping Ltd. and Advantage Tankers are liable

to it as successor companies of Geden. The whole purpose of the transaction was to render Geden

judgment-proof. (Id. ¶ 48.) Notwithstanding the business restructuring, ownership and control of

the vessels remained with the same individuals. (Id. ¶¶ 53-54.) Thus, “[a]t all times material hereto

all of the obligations and liabilities incident to the ownership and operation of the 11 tankers that

were formerly performed by Geden Holdings Ltd. have been taken over and are being performed

by Advantage Tankers.” (Id. ¶ 56.)

        Plaintiff seeks to pierce the corporate veil of Advantage Tankers and Advantage Award

LLC because those entities are merely a front for Geden. (Count II). Defendants seek to insulate

these vessels from arrest and/or attachment in an effort to keep creditors from recouping their

money. (Id. ¶ 69.) Plaintiff also charges that the transfer of assets from Geden to Advantage Award

Shipping, LLC was fraudulent under the Pennsylvania Uniform Fraudulent Transfer Act.

        B.      The Underlying Judgment

        Without question, the parties have a hull of a history together. Eclipse bareboat-chartered

the AVOR to Avor Navigation for a period of five years. Pursuant to their agreement, the parties




                                                   3
          Case 2:20-cv-01847-BMS Document 17 Filed 07/01/20 Page 4 of 9




submitted disputes that had arisen at the end of the charter to an arbitration tribunal in London.

The tribunal noted that the bareboat charter included a sale and purchase rider that provided the

charterer an option to purchase the vessel for $54,550,000 and that upon proper notice of the

exercise of the option, the owners of the vessel had to take all necessary steps to ensure transfer of

ownership of the vessel to the charterers. (Mem. of Law in Supp. of Mot. to Remand to the Phila.

Court of Common Pleas [Pl.’s Mem.] at 2-3.) If the charterers did not declare their purchase option

in accordance with the agreement, the owners could sell the ship to the charterers for a price of

$51,500,000 within thirty running days from the latest date of declaration of charterers option.

(Id.)

        The London tribunal awarded Eclipse $5,000,000 in damages arising out of the charterer’s

failure to purchase the vessel pursuant to the agreement. However, because the London tribunal

concluded that the charterer suffered lost profits, the ultimate award to Eclipse was $3,882,154.90.

Although part of this award was satisfied from funds attached in the hands of third parties,

$2,991,842.40 remains unpaid. Pursuant to a performance guarantee, Eclipse demanded payment

from Avor Navigation’s parent corporation, Geden. Pursuant to an “Irrevocable Performance

Guarantee”, Geden “unconditionally and irrevocably guarantee[s] as primary obligor on first

demand the full and timely performance by the Charterer [Avor Navigation Ltd.] of all its

obligations under the Contract, including, but not limited to the punctual payment of the hire and

or the purchase price of the vessel MT AVOR, providing the Charterer with sufficient funds to

fulfill the Contract, due and punctual payment to you of all amounts (if any) owing by the Charterer

under or pursuant to the Contract.” (Mot. to Remand Ex. A [Irrevocable Performance Guarantee].)

        Geden did not pay so Plaintiff sought to enforce the guarantee in London. On July 28, 2017,

the High Court in London awarded Eclipse $3,311,159.06 in principal, interest, and costs. Geden




                                                  4
          Case 2:20-cv-01847-BMS Document 17 Filed 07/01/20 Page 5 of 9




has not paid the judgment, so Eclipse has sailed the Atlantic in an effort to get its money. Geden

was registered as a foreign corporation in Pennsylvania; Eclipse therefore sought to have the

judgment recognized in Pennsylvania. To achieve this end, Eclipse headed to the Philadelphia

County Court of Common Pleas. The judgment was recognized pursuant to the Pennsylvania

Uniform Foreign Money Judgment Recognition Act. Geden filed a motion to strike, which was

denied. Geden then appealed to the Pennsylvania Superior Court, but the Superior Court affirmed

the decision to recognize the judgment against Geden. The judgment remains unsatisfied, which

led Eclipse to sue Advantage Tankers and Advantage Award, claiming that these entities are mere

shadows, created in an effort to avoid Geden’s financial obligation to Eclipse.

       On April 9, 2020, Defendants filed a notice of removal, invoking this Court’s maritime

jurisdiction, 28 U.S.C. § 1333(1). Eclipse filed a motion to remand for lack of subject matter

jurisdiction, arguing (among other things) that this litigation does not fall within the Court’s

maritime jurisdiction. According to Eclipse, this case “is a suit for the enforcement of a non-

admiralty court foreign judgment, over a non-maritime claim for the sale of a vessel, which was

recognized in Pennsylvania under the state’s Uniform Foreign Money Judgment Recognition Act.”

(Pl.’s Mem. at 1.)

II.    DISCUSSION

       A.      Motion to Remand

       Geden removed this litigation to this Court, arguing that the Court’s maritime jurisdiction

grants this Court original jurisdiction over this litigation. Eclipse claims that we are off course and

that this litigation should be moored in state court, where it originally set sail. The Court will

remand this litigation.




                                                  5
         Case 2:20-cv-01847-BMS Document 17 Filed 07/01/20 Page 6 of 9




       Eclipse argues that its claim is not a maritime claim because Geden’s guarantee of the non-

maritime obligation to purchase a vessel is not a maritime obligation. (Pl.’s Mem. at 5-7.)

According to Eclipse, courts have consistently ruled that “contracts for the sale and purchase of

vessels are not maritime and are not enforceable in admiralty.” (Id. at 7.) Defendants, to the

contrary, contend that “[t]his case is within the maritime jurisdiction because the underlying

contract is a quintessential maritime contract: the bareboat charter of an oceangoing vessel.”

(Mem. of Law in Opp’n to Pl.’s Mot. to Remand and in Supp. of Defs.’ Cross-mot. to Dismiss

[Defs.’ Opp’n] at 4.) From Defendants’ vantage, this is a classic maritime contract that included a

purchase option; the contract between the parties was not merely a financing agreement. Therefore,

Geden’s guarantee was more than a guarantee to purchase a vessel. (See id. at 7 (“Because the

underlying contract is maritime, the performance guarantee by Geden is likewise maritime.”).)

       This Court has original jurisdiction over “[a]ny civil case of admiralty or maritime

jurisdiction, saving to suitors in all cases all other remedies to which they are otherwise entitled.”

28 U.S.C. § 1333(1). Although district courts have jurisdiction over maritime contracts, there is

no definition of what constitutes a maritime contract. d’Amico Dry Ltd. v. Primea Maritime

(Hellas) Ltd., 886 F.3d 216, 223 (2d Cir. 2018). Thus, courts take a case-by-case approach and

look to the nature and character of the contract and whether the contract’s principal purpose is

maritime commerce. Norfolk S. Ry. Co. v. Kirby, 524 U.S. 14, 24-25 (2004) (noting that whether

a contract is maritime depends upon the nature and character of the contract and whether it

references maritime service or transactions).

       The Court concludes that the contract here is not maritime, and therefore this case does not

fall within this Court’s maritime jurisdiction. A contract to buy and sell a vessel is not a maritime

contract. See Herman Family Revocable Trust v. Teddy Bear, 254 F.3d 802, 804 (9th Cir. 2001)




                                                  6
             Case 2:20-cv-01847-BMS Document 17 Filed 07/01/20 Page 7 of 9




(“[A] suit arising out of the sale of a vessel does not give rise to admiralty jurisdiction.”). A breach

of contract for the sale of a boat does not a maritime dispute make. See Vrita Marine Co. v. Seagulf

Trading LLC, 572 F. Supp. 2d 411, 412 (S.D.N.Y. 2008). The Third Circuit Court of Appeals has

not directly addressed this question, but the principle that district courts lack maritime jurisdiction

over claims arising out of the sale of A vessel has been applied in this circuit. See Gerard Constr.,

Inc. v. Motor Vessel Va., 480 F. Supp. 488, 489 (W.D. Pa. 1979) (citing cases).

        The underlying dispute considered by the tribunal involved the purchase of a boat. The

interpretation of the contract focused on the purchase of the vessel and it does not appear that any

additional contract interpretation was required. Because the underlying contract to buy the vessel

was not maritime in nature, the guarantee of that obligation is also not maritime in nature. See Icon

Amazing, L.L.C. v. Amazing Shipping, Ltd., 951 F. Supp. 2d 909, 917 (S.D. Tex. 2013) (“Because

the underlying transaction itself is a non-maritime vessel sale/financing, Geden’s guarantee of

Amazing Shipping’s obligations under the relevant agreements is similarly non-maritime in

nature.”).

        Furthermore, the Court believes that there is an additional reason this litigation does not

fall within the Court’s maritime jurisdiction. This is not a maritime dispute; it is an attempt to have

a judgment that has been recognized in this Commonwealth paid by the alleged successor to the

company against which the judgment was entered. This case is about whether companies

improperly shielded their assets from a judgment issued by a foreign tribunal and whether the

Plaintiff is going to be able to recover on a judgment now recognized in this Commonwealth. This

litigation is not about maritime commerce. Rather, it is concerned with corporate fraud, business

restructuring, and whether a company must abide by a validly recognized judgment. The

underlying contract that formed the basis for those issues has already been litigated and thus has




                                                   7
          Case 2:20-cv-01847-BMS Document 17 Filed 07/01/20 Page 8 of 9




little to no bearing on this litigation. The parties are past litigating if the vessel had to be purchased

or even if the guarantee is valid. Which entity or entities must pay a judgment is the concern of

this litigation. And that has nothing to do with any maritime contract.

        Finally, Defendants also note that Plaintiff filed a complaint in the Southern District of

Texas in 2015 with “nearly identical allegations” that invoked the district court’s maritime

jurisdiction based on the alleged breach of a bareboat charter. (Defs.’ Opp’n at 3-4.) Defendants

point out that the complaint sought to pierce Geden’s corporate veil and that the complaint was

ultimately dismissed. (Id. at 4.)

        This previous filing does not alter the Court’s analysis. In the Texas complaint, the plaintiff

contended that the defendants failed to pay a bareboat charter hire that had been duly invoiced by

Eclipse. (Mem. of Law Opposing Defs.’ Cross-Mot. to Dismiss & Removal Ex. 1 [Tx. Compl.].)

Maritime jurisdiction was appropriate there because, unlike this case, the underlying agreement

was central to that case and the sale of a vessel was not at issue. This litigation is readily

distinguishable, and therefore it has no bearing on whether this case falls within the Court’s

maritime jurisdiction.

        B.      Motion for Sanctions

        Eclipse has moved for sanctions under both Rule 11 and 28 U.S.C. § 1447(c). The Court

declines to award costs, sanctions, or attorneys’ fees.

        The removal statute provides that a remand order “may require payment of just costs and

any actual expenses, including attorney fees, incurred as a result of the removal. 28 U.S.C. §

1447(c). Courts have broad discretion when faced with a motion for costs under this statute. Mints

v. Educ. Testing Serv., 99 F.3d 1253, 1260 (3d Cir. 1996). Bad faith, however, is not a prerequisite

to an award of costs. Portside Invs., L.P. v. N. Ins. Co. of N.Y., 253 F. Supp. 2d 835, 837 (E.D. Pa.




                                                    8
          Case 2:20-cv-01847-BMS Document 17 Filed 07/01/20 Page 9 of 9




2003). Costs may be awarded if the defendant lacked a “colorable basis” for removal or if removal

was “if not frivolous, at best insubstantial.” Mints, 99 F.3d at 1261.

       Although Defendants have fallen short of meeting their burden that jurisdiction exists, this

case is not appropriate for a fee award. This case does not belong in federal court, but Defendants

have at least raised a colorable basis for the removal. Cases make clear that it is often difficult to

discern the contours of maritime jurisdiction. Therefore, costs are not warranted under the removal

statute. And if costs are not warranted under that statute, this is certainly not a Rule 11 issue, which

is a more difficult standard to meet. Eclipse will just have to be satisfied returning to state court.

III.   CONCLUSION

       Although the parties relationship might have at one point involved a boat, this litigation is

about collecting on a foreign judgment. The underlying dispute upon which the judgment was

rendered involved a contract to purchase a vessel, which is non-maritime in nature. Additionally,

this case is about corporate restructuring and piercing the corporate veil. This litigation does not

fall within the maritime jurisdiction of the Court. Therefore, Eclipse’s motion to remand will be

granted. An Order consistent with this Memorandum will be docketed separately.




                                                   9
